Title: To James Madison from Thomas Appleton, 20 February 1802 (Abstract)
From: Appleton, Thomas
To: Madison, James


20 February 1802, Leghorn. Wrote last on 15 Jan. enclosing list of U.S. shipping and account of expenditures for distressed seamen. His preceding letter [12 Dec.] mentioned the congress at Lyons on the form of government for the Cisalpine Republic. In future, this will be known as the Italian Republic; encloses a copy of the principal articles that form the basis of its constitution. Its geographical limits are not yet known, but the new title suggests its territory may be “greatly extended.” Were these limits to include the “Utmost boundaries of Italy,” there would be no opposition, not even from the king of Naples who would “tamely surrender his Kingdom, as has already done the King of Sardinia.” Only the clergy might “excite some apprehensions from their intrigues,” but “the high respect shewn of late by the government of france to the church” would probably “silence the clamours of the priests.” Anticipates “an entire change” in the government of Italy, from which France may be able to draw “pecuniary compensations.” The Cisalpine Republic, however, has not “⟨en⟩joyed for a moment even the Appearance of liberty.” “Tuscany is avowedly governed by the power of the french,” while the pope “holds his temporal power on a similar tenure,” and “the fate of the Kingdom of naples has hitherto been suspended by favour.” Therefore repeats his view that a “total change must take place through the whole extent of Italy.” The pope may oppose this, but Appleton cannot doubt that “he who now governs an hundred millions of Men with so much Wisdom, Can find means to pacify his holiness.” Transcribes the latter part of his last letter in case the original has not reached JM.
 

   RC (DNA: RG 59, CD, Leghorn, vol. 1). 4 pp.; unsigned; docketed by Wagner. Appleton probably appended a copy of the postscript to his 15 Jan. dispatch (ibid.) (3 pp.; marked duplicate). Enclosure not found.


   A full transcription of this document has been added to the digital edition.
